                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

DIAMOND FREIGHT, INC.                        )
                                             )
                        Plaintiff,           )
       vs.                                   )       Case No. 19-cv-00590
                                             )
KING’S EXPRESS INC.,                         )       Judge: Hon. Elaine E. Bucklo
DENNIS McCORMICK and                         )
INFINITY LOGISTICS, INC.,                    )       Magistrate Judge:
                                             )       Hon. Jeffrey T. Gilbert
                        Defendants.          )




      PLAINTIFF’S MOTION FOR ORDER OF JUDGMENT BY DEFAULT

        Diamond Freight, Inc. (hereinafter "Diamond”), by and through its attorneys, Bishop &

LaForte, Ltd., hereby moves for entry of an order of Judgment by default against King's Express,

Inc. ("Kings"), Infinity Logistics, Inc. ("Infinity") and Dennis McCormick ("McCormick"). In

support of its Motion, Diamond states as follows:

       1.       On August 15, 2019, this Court entered an order requiring Defendants to answer

or plead to Plaintiff’s Complaint and to serve responses to Plaintiff’s pending discovery by August

30, 2019. See Dkt 29.

       2. Defendants wholly failed to comply with the minute order entered August 15, 2019.

Accordingly, all Defendants are now in default.

       3. All Defendants have appeared through counsel.

            WHEREFORE, Diamond Freight, Inc. respectfully requests this Honorable Court enter

Judgment by default in its favor and award Diamond Freight, Inc. damages against King's

Express, Inc., Dennis McCormick, and Infinity Logistics, Inc., jointly and severally in the amount
of $47,907.00, plus costs and attorneys' fees against King's Express, Inc. and Dennis McCormick

as set forth in a filed Declaration in Support of Claim for Attorneys’ Fees and grant such other

and further relief as this Honorable Court deems just and reasonable.

                                            Respectfully submitted,

                                            DIAMOND FREIGHT, INC.

                                       By: /s/ George F. LaForte, Jr.
                                            ___________________________
                                             one of its attorneys

 George F. LaForte, Jr.
 Timothy A. Hickey
 glafortejr@bishoplaforte.com
 thickey@bishoplaforte.com
 BISHOP & LAFORTE, LTD.
 1S450 Summit Avenue, Suite 325
 Oakbrook Terrace, IL 60181
 630.916.0123
